DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/22/2020 has been considered by the Examiner.
Response to Preliminary Amendments/Status of Claims
Claims 1-7, filed 10/22/2020, are under consideration. Claims 2-5 and 7 are amended to correct formalities and no claims are added or canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iezzi et al. (US 2002/0198428).
Iezzi teaches a catalyst for making olefins from paraffins, through dehydrogenation, wherein said catalyst comprises platinum, gallium, and optionally an alkali metal, on a support that comprises alumina wherein the alumina is modified with silica (Title and Abstract). 
In Example 8 [0076], a dehydrogenation catalyst with the following composition is prepared: 	“1.2% Ga2O3, 0.002% Pt, 0.2% K2O, 1.6% SiO2, balance to 100%. Al2O3.” and is used to dehydrogenate propane (to propylene or C3=) and isobutane (to isobutene or C4=) [0077] with high activity and selectivity (see Tables 1-2 in [0086] and [0087]). These paraffins read on the claimed n being 3 or 4 as recited in pending claims 1 and 5.     
The disclosed amount of silica (SiO2) being 1.6 %, with the % amount being assumed to mean wt% (see Abstract, [0014], [0056], [0059], and Table 1-2), is within the claimed amount of silica being 1-40 wt% as recited in pending claim 2, and 1-30 wt% as being recited in pending claim 3. The catalyst of Example 8 also reads on the claimed catalyst of pending claim 4 with the amount of 0.5-1.5 wt% Ga (disclosed as 1.2 wt% Ga), 1-100 ppm  Pt (disclosed as 0.002% Pt which is equivalent to 20 ppm by wt), and 0.05-0.5 wt% K2O (disclosed as 0.2 wt% K2O). Therefore; the instantly claimed ranges are anticipated by the reference as sufficiently supported by specific examples—see MPEP 2131.03. 
In this case, and because the prior art teaches adding the same amount of silica to the alumina dehydrogenation catalyst, the prior art is also assumed to meet the claimed limitation “wherein the silica has been added as a promoter for the performance of the catalyst” recited in pending claim 1: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”—see MPEP 2112.01 I. 
The catalyst is regenerated by burning with air (i.e. with sequential oxidative regeneration step) and is then returned to the dehydrogenation reactor (i.e. without separate reduction step in which hydrogen is fed to the catalyst)—see [0055]. This disclosure reads on pending claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iezzi as applied to claim 5 above, and further in view of Pelati et al. (US 2004/0133054) and Govindarajan et al. (US 2018/0370873).
It is noted that Iezzi is silent about conducting the dehydrogenation reaction in a fixed bed because Iezzi suggests using a fluidized bed ([0078]).
However, Pelati suggests performing dehydrogenation in fixed bed or fluidized bed [0057] and Govindarajan also suggests conducting dehydrogenation in fixed or fluidized bed [0020]. 
Therefore, fixed bed and fluidized bed reactor configuration in dehydrogenation are considered known and equivalent alternatives. It would have been obvious, to an ordinary skilled in the art, to have used the catalyst of Iezzi in a fixed bed reactor for dehydrogenation because this involves applying a known dehydrogenation reactor technique with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772